In re Vanderlinder, Jose; applying for supervisory, remedial and habeas corpus; Parish of Jefferson, 24th Judicial District Court, Div. “H”, No. 87-3984; to the Court of Appeal, Fifth Circuit, No. 88-KW-0364.
Granted. Relator is ordered released within 48 hours unless in the interim the motions and merits trial are set for trial in the district court within 3 weeks of this date. Furthermore should trial of the mo*1122tions and trial of the case not commence on a day within three weeks of this order, the district court shall order relator released without bail.